Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/15/2022, 2022, which canceled claims 10-13 and introduced claims 21-24, has been entered. Accordingly, claims 1-9 and 14-24 are pending in the application. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/15/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2021 and 04/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 14-15, 17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Application Publication No. 111695421 to Yang (hereinafter Yang refers to a machine translated copy of Yang) in view of Korea Patent Application Publication No. 20190114340 to Yoo et al. (hereinafter Yoo).

For clams 1, 14 and 23, Yang teaches a method for image deblurring (see, e.g., the method including steps S302 to S310 in FIG. 3of Yang), comprising: 
obtaining a deblurring neural network with meta-trained weights (see, e.g., steps 402 and 404 and lines 22-35 on page 6 of Yang, which teach obtaining the trained image recognition model, which includes the meta-learning network; the examiner interprets the image recognition model as the claimed deblurring neural network), wherein the meta-trained weights are previously obtained by meta-training the deblurring neural network on both a primary deblurring task and an auxiliary (see, e.g., step 2 including steps 2.1-2.5 and lines 35-37 on page 7 and lines 7-37 of Yang, which teach deblurring the blurred sample image using the preprocessing network and training the meta-learning network to generate parameters for the preprocessing network; the examiner interprets the deblurring by the preprocessing as the claimed primary deblurring task and generating parameters of the preprocessing network as the claimed auxiliary task); 
obtaining an application-time blurry input image (see, e.g., step 302 and lines 11-14 on page 5 of Yang); 
performing application-time training of the deblurring neural network with the meta-trained weights using the application-time blurry input image, to obtain application-time trained weights for the deblurring neural network (see, e.g., step 306 and lines 31-35 on page 5 of Yang, which teach generating parameters for the preprocessing network using the initially trained meta-learning network based on the input image), by: 
performing the auxiliary  (see, e.g., step 306 and lines 31-35 on page 5 of Yang, which teach generating parameters for the preprocessing network using the trained meta-learning network based on the input image); and 
updating the meta-trained weights of the deblurring neural network based on an auxiliary loss computed in accordance with an auxiliary loss function, the application-time blurry input image(see, e.g., lines 31-35 on page 5 , lines 30-32 on page 6 and lines 17-27 on page 8 of Yang, which teach that the convolution parameters, which are generated by the meta-learning network based on the input image, are inputted and used by the preprocessing network to deblur the input image, and that the meta-learning network learns how to generate such parameters based on the first loss function and its value; the examiner interprets the preprocessing network using the convolution parameters from the meta-learning network as the claimed updating, the first loss function and its value as the claimed auxiliary loss function and its loss); and 
after application-time training is complete, generating a deblurred output image from the application-time blurry input image using the deblurring neural network having application-time trained weights (see, e.g., step 308 and lines 40-44 on page 5 of Yang, which teach obtaining a clear image by deblurring the input image using the preprocessing network based on the parameters generated by the initially trained meta-learning network).
Yang as applied does not explicitly teach that the auxiliary task predicts a reconstructed blurry image and that the weights of the deblurring neural network are updated based on an auxiliary loss computed in accordance with such an image.  In the analogous art of image deblurring using a neural network, Yoo teaches extracting texture information, such as texture loss, weights and auxiliary loss, using loss functions, and using the extracted texture information for recovering a blurred image and updating the network’s weights (see, e.g., FIGS. 2-5 and pars. 14, 21, 70-74, 96-97, 110-111, and 118 of Yoo; the examiner interprets recovering the blurred image using the extracted texture information as the claimed auxiliary reconstruction task and updating weights based on the texture and auxiliary losses of the extracted texture information as the claimed updating based on a computed loss).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deblurring process of Yang to recover a blurred image as part of the auxiliary task and update weights of the deblurring neural network based on the extracted texture information because the proposed modification would improve the accuracy of the image reconstruction (see par. 26 of Yoo). 

For claims 2 and 15, Yang teaches that the application-time blurry input image being a single blurry image (see, e.g., lines 9-14 on page 5 of Yang, which teaches that the input image, i.e., an image to be deblurred is a single image that does not have a corresponding clear image), wherein each iteration includes performing the auxiliary reconstruction task and updating the weights of the deblurring neural network (see, e.g., lines 28-44, which teach generating parameters of the preprocessing network based on the input image and using the generated parameters for deblurring the input image; the examiner interprets generating parameters of the preprocessing network as the claimed auxiliary task and using the generated parameters as the claimed updating). 
Yang as applied does not explicitly teach that the auxiliary task is a reconstruction task and that the application-time training is performed for multiple iterations.  In the analogous art of image deblurring using a neural network, Yoo teaches performing an auxiliary reconstructive task and that the application-time training is performed over multiple iterations by reinputting the result image of the previous iteration back into the deblurring network (see, e.g., pars. 11, 14, 16, 18, 21, and 23, which teach recovering the blurred image using the extracted texture information and that the deblurring neural network performs multiple iterations of deblurring reconstruction).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application time training of Yang to include a reconstruction task and be repeated multiple times as taught by Yoo because using the texture information would improve the accuracy of the image reconstruction (see par. 26 of Yoo) and reinputting the results back into the deblurring network would obtain better deblurring reconstruction effect without increasing the numbers of layers and parameters of Yoo (see par. 25 of Yoo). 

For claims 4 and 17, Yang in view of Yoo teaches that the auxiliary reconstruction task is performed with feature passing from the primary deblurring task (see, e.g., par. 55 and FIG. 2 of Yoo, which teach taking the output of the deblurring network to reconstruct the texture output). 

For claims 8 and 20, Yang in view of Yoo teaches that the meta-training of the deblurring neural network is performed using a training dataset comprising input-output pairs of labeled training data (see, e.g., lines 51-59 on page 6 and lines 1-18 on page 7 of Yang, which teach, for training, forming a sample image pair by obtaining a clear sample image and generating a corresponding a blurred sample image by performing motion blur processing on the clear sample image; the examiner interprets that the sample images are labeled as the clear and blurred sample images are distinguished for pairing).

For claim 9, Yang in view of Yoo teaches obtaining the deblurring neural network with meta-trained weights by meta-training the deblurring neural network prior to the application-time training by: 
initializing weights of the deblurring neural network (see, e.g., lines 35-37 on page 7 of Yang, which teach performing initial training on the meta-learning network); 
performing a round of meta-training of the deblurring neural network to perform both the primary deblurring task and the auxiliary reconstruction task, to obtain the meta-trained weights (see, e.g., lines 35-37 on page 7 and lines 55-58 on page 8 of Yang, which teach performing the initial and the joint training on the image recognition model; the examiner interprets the joint training as the claimed round of meta-training because it includes meta training of the meta learning network, which obtains parameters of the preprocessing network and the image recognition network), by: 
sampling a sampled batch of training data, the sampled batch comprising blurry training images, each blurry training image being paired with a corresponding clean training image in the sampled batch (see, e.g., lines 7-12 of Yang, which teach using sample image pair including clean and blurred images for the training); 
for each given blurry training image in the sampled batch, performing the auxiliary (see, e.g., lines 17-27 and 35-37 on page 8 and lines 10-18 and 36-60 of page 9, which teach determining the first loss function value using the first loss function L1 and the sample blurred image and initially training the meta-learning network to generate parameters that make the preprocessing network to be more targeted for the blurred sample image based on the first loss function and its value; the examiner interprets learning to generating parameters of the preprocessing network as the claimed auxiliary task and the first loss function and its value as the claimed auxiliary loss function and its loss)); 
for each given pair of blurry training image and corresponding clean training image in the sample batch, performing the primary deblurring task to predict a respective predicted clean image (see, e.g., lines 10-12 on page 8 of Yang, which teach deblurring the blurred sample image using the preprocessing network), and computing a respective primary loss in accordance with a primary loss function, the corresponding clean training image, the respective predicted clean image, and the respective set of temporary weights (see, e.g., lines 17-27 on page 8 and lines 10-18 on page 9 of Yang, which teach determining the total loss value based on the first and second loss function values; the examiner interprets the total loss value as the claimed primary loss because such a value is computed in accordance with the total loss function, i.e., summing the first and second loss values, which is based on the first image feature corresponding to the clear sample image, i.e., the claimed clean training image, the second image feature corresponding to the deblurred sample image, i.e., the claimed predicted clean image, and the parameters of the preprocessing network from the initial training of the meta-learning network, i.e., the claimed set of temporary weights); and 
updating the weights of the deblurring neural network using summed gradients of the respective computed primary losses (see, e.g., lines 10-24 and 36-60 on page 9 of Yang, which teach adjusting the parameters of the deblurring network based on at least few total loss values since the training takes, though not comprehensive, at least few sample images, and that smaller the total loss value correspond to better overall performance; the examiner interprets adjusting parameters of the deblurring network as the claimed weight updating and the gradients of at least few total values as the claimed summed gradients); and 
after meta-training is complete, storing the meta-trained weights (see, e.g., lines 22-46 on page 6 of Yang, which teaches that at the completion of training, the trained image recognition model is obtained; the examiner interprets obtaining the trained model at the completion of training as the claimed storing the weights because unless the weights are stored, the model would not retain its training).
Yang as applied does not explicitly teach that the auxiliary task predicts a reconstructed blurry image and that the set of temporary weights is based on an auxiliary loss computed in accordance with such an image.  In the analogous art of image deblurring using a neural network, Yoo teaches extracting texture information, such as texture loss, weights and auxiliary loss, using loss functions, and using the extracted texture information for recovering a blurred image and updating the network’s weights (see, e.g., FIGS. 2-5 and pars. 14, 21, 70-74, 96-97, 110-111, and 118 of Yoo; the examiner interprets recovering the blurred image using the extracted texture information as the claimed auxiliary reconstruction task and updating weights based on the texture and auxiliary losses of the extracted texture information as the claimed updating based on a computed loss).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deblurring process of Yang to recover a blurred image as part of the auxiliary task and update weights of the deblurring neural network based on the extracted texture information because the proposed modification would improve the accuracy of the image reconstruction (see par. 26 of Yoo). 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yoo, and further in view of US Patent Application Publication No. 2020/0104677 to Rae et al (hereinafter Rae).

For claims 3 and 16, Yang in view of Yoo does not explicitly teach that the application-time training is performed for a maximum of five iterations.  In the analogous art, Rae teaches setting a maximum number of training iterations for meta-training (see, e.g., par. 91 of Rae).  In view of Rae, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the maximum number of iteration as five because determining the maximum number of training iterations that can occur during the application-time would be a result of routine experimentation/optimization performing and timing a finite and hence acceptable number of iterations, e.g., around 5 iterations or so, with “a reasonable expectation of success” (see, e.g., MPEP § 2144.05 II). 

Allowable Subject Matter
Claims 5-7, 18-19, 21-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see appended form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 872-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WOO CHUL RHIM
Examiner
Art Unit 2669



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669